Gíeorge, J.
1. There was no error in allowing the case reopened for the introduction of further testimony after the argument was begun.
2. ' On the facts set forth in the petition for certiorari, the'verdict is not contrary to the evidence nor without evidence to support it, except as to $45 usury included therein. Indeed, the evidence clearly disclosed that the notes were given for a loan of money in one sum of $1,500, and the draft for the money was made payable to the order of the wife. It matters not that she indorsed the draft and delivered it to the husband; which fact may be inferred by his indorsement upon the draft. As was said by Bleckley, J., in the case of Boland v. Klink, 63 Ga. 448, “Generally, when a wife wants an agent to represent her in a business transaction, she will select her husband.” The case from which this language is quoted is in large measure controlling on the facts of this case. When the wife makes 'a purchase through her husband “it is the same as if she made it in person; and when the transaction creates a debt for property which is transferred or conveyed to her by the creditor, and she gives the required security in person, the debt is hers, not her husband’s, and the act of giving security binds her.” \
It does affirmatively appear, from the facts alleged in the petition, that the sum of $45, included in tlie three notes sued on, is usury. The judgment refusing sanction to the writ of certiorari must therefore be reversed.

Judgment reversed.


Wade, C. J./and Luke, J., concur.